          Case 1:20-cv-05926-RA Document 14 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 JOSEPH GUGLIELMO, on behalf of himself and all
 others similarly situated,

                                   Plaintiff,                        No. 20-CV-5926 (RA)

                              v.                                            ORDER
 J.R. WATKINS, LLC,


                                   Defendant.


RONNIE ABRAMS, United States District Judge:

       On August 24, 2020, Plaintiff amended his complaint to name J.R. Watkins, LLC as a

defendant, and voluntarily dismissed his claims against the prior defendant, Watkins

Incorporated. See Dkts. 8, 10. Plaintiff completed service on August 26, 2020, see Dkt. 13, but

J.R. Watkins, LLC has yet to appear or answer the complaint. No later than March 22, 2021,

Plaintiff shall file an update on the status of this case, including whether he intends to commence

default judgment proceedings.

SO ORDERED.

 Dated:         March 1, 2021
                New York, New York

                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge
